Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Claims 21-40 have been examined and are pending.

Information Disclosure Statement
An initialed and dated copy of Applicant’s IDS form 1449 submitted 01/08/2007, is attached to the instant office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Objections
Claims 28, 29, and 37 are objected to because of the following informalities:  
Claim 28 recites “AIDs”. Parent claims 21 and 25 do not previously recite or define “AIDs”. A technical acronym must be written out in its entirety prior to the use of the acronym.  
Claim 28 recites “the terminal identifier is selected the AIDs allowed to assign…” and should be corrected to “the terminal identifier is selected from the AIDs allowed to assign…”
Claim 29 recites “AIDs”. Parent claims 21 does not previously recite or define “AIDs”. A technical acronym must be written out in its entirety prior to the use of the acronym.
Claim 37 recites “AIDs”. Parent claims 33 does not previously recite or define “AIDs”. A technical acronym must be written out in its entirety prior to the use of the acronym. 
Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 10-15 of U.S. Patent No. 10,966,180 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:

Regarding Claim 21, Patent 10,966,180 teaches A wireless communication device comprising: (Claim 1 line 1)
a transmitter configured to transmit a first frame including at least one pair of a first field and a second field corresponding to the first field, (Claim 1 lines 2-4)
wherein one of a first group identifier and a second group identifier is selectively set in the first field of the at least one pair, the first group identifier indicating first wireless communication terminals which have been associated with the wireless communication device, the second group identifier indicating second wireless communication terminals which have not been associated with the wireless communication device, and (Claim 1 lines 5-13)
wherein first information to designate a resource unit for random access is set in the second field corresponding to the first field in which the first group identifier or the second group identifier is set, and (Claim 1 lines 14-17)
wherein the first frame triggers that (Claim 1 line 18) 
each first wireless communication terminal (Claim 1 line 19)
determines whether each first wireless communication terminal has a right to select a resource unit if each first wireless communication terminal has data for uplink transmission, (Claim 1 lines 20-23)
in response to determining that each first wireless communication terminal has the right to select a resource unit, randomly selects a resource unit from the resource unit specified in the second field corresponding to the first field of the at least one pair in which the first group identifier is set, and (Claim 1 lines 32-38)
 transmits the second frame via the randomly selected resource unit in a fixed time after the first frame is received, and (Claim 1 lines 39-41)
each second wireless communication terminal (Claim 1 line 42)
determines whether each second wireless communication terminal has a right to select a resource unit if each second wireless communication terminal has data for uplink transmission, (Claim 1 lines 43-46)
in response to determining that the second wireless communication terminal has the right to select a resource unit, randomly selects a resource unit from the resource unit specified in the second field corresponding to the first field of the at least one pair in which the second group identifier is set, and (Claim 1 lines 55-61)
transmits the second frame via the randomly selected resource unit in a fixed time after the first frame is received; and (Claim 1 lines 62-64)
a receiver configured to receive at least one second frame transmitted in response to the first frame. (Claim 1 lines 65-66)

Regarding Claim 22, Patent 10,966,180 teaches The wireless communication device according to claim 21, wherein each first wireless communication terminal determines whether the first wireless communication terminal has the right to select a resource unit based on a value selected randomly from a counter, and each second wireless communication terminal determines whether the second wireless communication terminal has the right to select a resource unit based on a value selected randomly from a counter. (Claim 1 lines 23-31)

Regarding Claim 23, Patent 10,966,180 teaches The wireless communication device according to claim 22, wherein each first wireless communication terminal subtracts a number of first fields in which the first group identifier is set from the value selected randomly from the counter, and determines whether each first wireless communication terminal has the right to select a resource unit based on a subtracted value, and each second wireless communication terminal subtracts a number of first fields in which the second group identifier is set from the value selected randomly from the counter, and determines whether each second wireless communication terminal has the right to select a resource unit based on a subtracted value. (Claim 1 lines 23-31)

Regarding Claim 24, Patent 10,966,180 teaches The wireless communication device according to claim 21, wherein each first wireless communication terminal determines whether each first wireless communication terminal has the right to select a resource unit based on comparison between the subtracted value and a predetermined value, and each second wireless communication terminals determines whether each second wireless communication terminal has the right to select a resource unit based on comparison between the subtracted value and a predetermined value. (Claim 1 lines 23-31)


Regarding Claim 25, Patent 10,966,180 teaches The wireless communication device according to claim 21, wherein a terminal identifier of one of the first wireless communication terminals is selectively set in the first field of the at least one pair, second information to designate a resource unit for the first wireless communication terminal having the terminal identifier is set in the second field corresponding to the first field in which the terminal identifier is set, and the first frame allows the first wireless communication terminal having the terminal identifier specified in the first field to transmit the second frame via the resource unit designated in the second field corresponding to the first field in which the terminal identifier is set. (Claim 7)

Regarding Claim 26, Patent 10,966,180 teaches The wireless communication device according to claim 21, wherein each first wireless communication terminal determines whether each first wireless communication terminal has a right to select a resource unit if each first wireless communication terminal have data for uplink transmission and if at least one first field in which the first group identifier is set is included in the first frame, (Claim 1 lines 20-31) and each second wireless communication terminal determines whether each second wireless communication terminal has a right to select a resource unit if each second wireless communication terminal has data for uplink transmission and if at least one first field in which the second group identifier is set is included in the first frame. (Claim 1 lines 43-54)
Regarding Claim 27, Patent 10,966,180 teaches The wireless communication device according to claim 21, wherein the wireless communication device communicates according to IEEE 802.11 standard, each first wireless communication terminal is a wireless communication terminal having been assigned an AID (Association ID) by the wireless communication device, and each second wireless communication terminals is a wireless communication terminal having not been assigned an AID by the wireless communication device. (Claim 2)

Regarding Claim 28, Patent 10,966,180 teaches The wireless communication device according to claim 25, wherein the first group identifier and the second group identifier are selected from AIDs other than AIDs allowed to assign to wireless communication terminals among AIDs defined in IEEE 802.11 standard, and the AIDs of the first group identifier and the second group identifier are different from each other, (Claim 3) 
Patent 10,966,180 does not explicitly teach the terminal identifier is selected from the AIDs allowed to assign to wireless communication terminals among AIDs defined in IEEE 802. 11 standard.
However, Patent 10,966,180 already teaches that the IEEE 802.11 standard defines AIDS allowed to assign to wireless communication terminals among AIDs (see Claim 3).  Patent 10,966,180 further teaches the terminal identifier to be an identifier of a first wireless communication terminal, which is an example of wireless communication terminals (see Claim 7).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Patent 10,966,180 to include the terminal identifier is selected from the AIDs allowed to assign to wireless communication terminals among AIDs defined in IEEE 802. 11 standard, since such a range is already assigned for wireless communication terminals as defined in IEEE 802.11 standard, and selecting from a pre-assigned range of AIDs as defined in the widely universally adopted standard such as IEEE 802.11 allows for more universal compatibility with other devices that supports 802.11 standard without the requirement of additional hardware/firmware/or programming.

Regarding Claim 29, Patent 10,966,180 teaches The wireless communication device according to claim 21, wherein the AIDs of the first group identifier and the second group identifier are selected from among 0 and values larger than 2007. (Claim 6)

Regarding Claim 30, Patent 10,966,180 teaches The wireless communication device according to claim 21, further comprising at least one antenna. (Claim 4)

Regarding Claim 31, Patent 10,966,180 teaches The wireless communication device according to claim 21, wherein the wireless communication device is configured to be a base station. (Claim 5)

Regarding Claim 32, Patent 10,966,180 teaches A wireless communication method performed by a wireless communication device, comprising:  (Claim 10 lines 1-2)
transmitting a first frame including at least one pair of a first field and a second field corresponding to the first field, (Claim 10 lines 3-5)
wherein one of a first group identifier and a second group identifier is selectively set in the first field of the at least one pair, the first group identifier indicating first wireless communication terminals which have been associated with the wireless communication device, the second group identifier indicating second wireless communication terminals which have not been associated with the wireless communication device, and (Claim 10 lines 6-14)
wherein first information to designate a resource unit for random access is set in the second field corresponding to the first field in which the first group identifier or the second group identifier is set, (Claim 10 lines 15-18)
wherein the first frame triggers that (Claim 10 line 19)
each first wireless communication terminal (Claim 10 line 20)
determines whether each first wireless communication terminal has a right to select a resource unit if each first wireless communication terminal has data for uplink transmission, (Claim 10 lines 21-24)
in response to determining that each first wireless communication terminal has the right to select a resource unit, randomly selects a resource unit from the resource unit specified in the second field corresponding to the first field of the at least one pair in which the first group identifier is set, and (Claim 10 lines 33-39)
transmits the second frame via the randomly selected resource unit in a fixed time after the first frame is received, and (Claim 10 lines 40-42)
each second wireless communication terminal (Claim 10 line 43)
determines whether each second wireless communication terminal has a right to select a resource unit if each second wireless communication terminal has data for uplink transmission, (Claim 10 lines 44-47)
in response to determining that the second wireless communication terminal has the right to select a resource unit, randomly selects a resource unit from the resource unit specified in the second field corresponding to the first field of the at least one pair in which the second group identifier is set, and (Claim 10 lines 55-61)
transmits the second frame via the randomly selected resource unit in a fixed time after the first frame is received; and (Claim 10 lines 62-64)
receiving at least one second frame transmitted in response to the first frame. (Claim 10 lines 65-66)

Regarding Claim 33, Patent 10,966,180 teaches A wireless communication device comprising: (Claim 11 line 1)
a receiver configured to receive a first frame including at least one pair of a first field and a second field corresponding to the first field, (Claim 11 lines 2-4)
wherein one of a first group identifier and a second group identifier is selectively set in the first field of the at least one pair, the first group identifier indicating first wireless communication terminals which have been associated with a base station, the second group identifier indicating second wireless communication terminals which have not been associated with the base station, and (Claim 11 lines 5-12)
wherein first information to designate a resource unit for random access is set in the second field corresponding to the first field in which the first group identifier or the second group identifier is set; (Claim 11 lines 13-16)
controlling circuitry configured to (Claim 11 line 17)
specify at least one first field in which the second group identifier is set from the at least one pair if the wireless communication device has not been associated with the base station and if the wireless communication device has data for uplink transmission (Claim 11 lines 18-21) and determine whether the wireless communication terminal has a right to select a resource unit based on a value selected randomly from a counter, (Claim 11 lines 26-35)
specify at least one first field in which the first group identifier is set from the at least one pair if the wireless communication device has been associated with the base station and if the wireless communication device has data for uplink transmission and (Claim 11 lines 22-24)
determine whether the wireless communication terminal has a right to select a resource unit if the wireless communication terminal has data for uplink transmission based on a value selected randomly from a counter, and (Claim 11 lines 26-30)
in response to determining that the wireless communication terminal has the right to select a resource unit, randomly select a resource unit from at least one resource unit specified in at least one second field corresponding to the at least one first field specified; and (Claim 11 lines 36-41)
a transmitter configured to transmit the second frame via the randomly selected resource unit in a fixed time after the first frame is received. (Claim 11 lines 42-44)

Regarding Claim 34, Patent 10,966,180 teaches The wireless communication device according to claim 33, wherein the controlling circuitry is configured to subtract a number of first fields in which the first group identifier is set from the selected value, and determine whether the wireless communication terminal has the right to select a resource unit based on the subtracted value. (Claim 11 lines 31-35)

Regarding Claim 35, Patent 10,966,180 teaches The wireless communication device according to claim 34, wherein the controlling circuitry is configured to determine whether the wireless communication terminal has the right to select a resource unit based on comparison between the subtracted value and a predetermined value. (Claim 11 lines 31-35)

Regarding Claim 36, Patent 10,966,180 teaches he wireless communication device according to claim 33, wherein a terminal identifier of one of the first wireless communication terminals is selectively set in the first field of the at least one pair, second information to designate a resource unit for the first wireless communication terminal having the terminal identifier is set in the second field corresponding to the first field in which the terminal identifier is set, the controlling circuitry is configured to check whether a first field in which a terminal identifier of the wireless communication device is set is included in the first frame if the wireless communication device has data for uplink transmission, and the transmitter is configured to transmit the second frame via the resource unit designated in the second field corresponding to the first field in which the terminal identifier of the wireless communication device is set. (Claim 7)

Regarding Claim 37, Patent 10,966,180 teaches The wireless communication device according to claim 33, wherein the wireless communication device communicates according to IEEE 802.11 standard, each first wireless communication terminals is a wireless communication terminal having been assigned an AID by the base station, and each second wireless communication terminal is a wireless communication terminal having not been assigned an AID by the base station. (Claim 12)

Regarding Claim 38, Patent 10,966,180 teaches The wireless communication device according to claim 37, wherein the first group identifier and the second group identifier are selected from AIDs other than AIDs allowed to assign to wireless communication terminals having been associated with the base station among AIDs defined in IEEE 802.11 standard, and the AIDs of the first group identifier and the second group identifier are different from each other. (Claim 13)

Regarding Claim 39, Patent 10,966,180 teaches The wireless communication device according to claim 38 wherein the AIDs of the first group identifier and the second group identifier are selected from among 0 and values larger than 2007. (Claim 14)

Regarding Claim 40, Patent 10,966,180 teaches The wireless communication device according to claim 33, further comprising at least one antenna. (Claim 15)


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-24, 29, 36 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites “each first wireless communication terminal determines whether the first wireless communication terminal has the right to select…”. However, Claims 21 and 22 describe a plurality of first wireless communication terminals without specifically identifying a particular wireless communication terminal.  As such, it is vague and unclear which of the “first wireless communication terminals” is being referred to. 
Claim 22 recites “each second wireless communication terminal determines whether the second wireless communication terminal has the right to select…”. However, Claims 21 and 22 describe a plurality of second wireless communication terminals without specifically identifying a particular wireless communication terminal.  As such, it is vague and unclear which of the “second wireless communication terminals” is being referred to.

Claim 23 further recites “each first wireless communication terminal subtracts a number of first fields in which the first group identifier is set from the value selected randomly from the counter”.  However, Claim 23 depends on Claim 22, which introduces two instances of “a value selected randomly from a counter”.   As such, it is unclear which instance “the value selected randomly from the counter” is being referred to.
Similarly, Claim 23 further recites “each second wireless communication terminal subtracts a number of first fields in which the second group identifier is set from the value selected randomly from the counter.” However, Claim 23 depends on Claim 22, which introduces two instances of “a value selected randomly from a counter”.   As such, it is unclear which instance “the value selected randomly from the counter” is being referred to.
Claim 24 recites the limitation “the subtracted value" in line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 29 recites the limitation “the AIDs" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim 36 recites “the terminal identifier of the wireless communication device is set” in the last line of the claim.  However, Claim 36 introduces two instances of “a terminal identifier” in line 2: “a terminal identifier of one of the first wireless communication terminals” and in lines 7-8 “a terminal identifier of the wireless communication device”.  As such, it is vague and unclear which instance “the terminal identifier of the wireless communication device is set” is being referred to.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 21-27, 30-37, 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0374070 A1 (from IDS submitted 03/12/2021) to Ghosh et al. (hereinafter “Ghosh1”) in view of US 2016/0143006 A1 (from IDS submitted 03/12/2021) to Ghosh et al. (hereinafter “Ghosh2”) and US 2016/0227579 A1 (from IDS submitted 03/12/2021) to Stacey et al. (“hereinafter “Stacey”).

Regarding Claim 21, Ghosh1 teaches a wireless communication device (Figure 1, illustrates access point 105) comprising:
a transmitter (Figure 4 and [0064], illustrates an access point comprising a transmitter) configured to transmit a first frame including at least one pair of a first field and a second field corresponding to the first field (Figure 2 and [0012] illustrates access point transmitting trigger frames and short trigger frames (S-TF) (i.e. first frame). [0016] and [0068], further discloses the trigger frame including a first AID (i.e. first field) and specified first uplink resource (i.e. second field) associated with the first AID (i.e. pair of a first field and a second field corresponding to the first field).  
wherein one of a first group identifier and a second group identifier can be selectively set in the first field of the at least one pair, the first group identifier indicating wireless communication terminals which have been associated with the wireless communication device ([0068] and [0090], discloses if the uplink scheduler of the access point allocated a group of uplink resources to a group of stations assigned to a given scheduled trigger frame, then the trigger frame generator may generate the given scheduled trigger frame to specify the group of uplink resources allocated to the group of stations (i.e. second field). In some examples, the trigger frame generator may also include an identifier for that group of stations (e.g., such as a group ID, a generic ID, a default ID, etc.)  (i.e. first field) in the scheduled trigger frame, and associate the identifier with the group of uplink resources allocated to the group of stations.  [0041]-[0041], further discloses each scheduled short trigger frame is associated with a particular set of stations, where the AP allocates a group of resources to some or all of the stations associated with the given S-TF, from which the stations then randomly select their respective uplink resources from the allocated group. [0044], further discloses the access point assigns a station to a scheduled S-TF in response to a PS poll frame. Examiner notes that stations that have been assigned to a particular scheduled trigger frame would be associated with a corresponding group identifier (i.e. indicative of a first or second group identifier)
wherein first information to designate a resource unit for random access is set in the second field corresponding to the first field in which the first group identifier or the second group identifier is set, ([0068] and [0090], discloses if the uplink scheduler of the access point allocated a group of uplink resources to a group of stations assigned to a given scheduled trigger frame, then the trigger frame generator may generate the given scheduled trigger frame to specify the group of uplink resources allocated to the group of stations (i.e. second field). In some examples, the trigger frame generator may also include an identifier for that group of stations (e.g., such as a group ID, a generic ID, a default ID, etc.)  (i.e. first field) in the scheduled trigger frame, and associate the identifier with the group of uplink resources allocated to the group of stations. [0066], further discloses  the uplink scheduler assigns a group of uplink resources to a group of requesting stations, with each station in the group being expected to select (e.g., randomly) its uplink resource(s) from the group of uplink resources) and
wherein the first frame triggers that each first wireless communication terminals randomly select a resource unit from the resource unit specified in the second field corresponding to the first field of the at least one pair in which the first group identifier is set, and transmit the second frame via the randomly selected resource unit in a fixed time after the first frame is received; (Figure 2, [0050], discloses station 110D requesting uplink resource allocation receives the S-TF 224, and determines if its AID is in the S-TF.  If the AID is not in the S-TF, the station selects, (e.g., via a random selection procedure) an uplink resource (or set of resources) from a group of available uplink resources assigned to a group ID, in the S-TF. After selecting the uplink resource based on the information provided in the S-TF , and the SIFs interval has expired (i.e. fixed time), the station transmits uplink data to the AP)
wherein the first frame triggers that each second wireless communication terminals randomly select a resource unit from the resource unit specified in the second field corresponding to the first field of the at least one pair in which the second group identifier is set, and transmit the second frame via the randomly selected resource unit in a fixed time after the first frame is received; (Figure 2, [0050], discloses station 110D requesting uplink resource allocation receives the S-TF 224, and determines if its AID is in the S-TF.  If the AID is not in the S-TF, the station selects, (e.g., via a random selection procedure) an uplink resource (or set of resources) from a group of available uplink resources assigned to a group ID, in the S-TF. After selecting the uplink resource based on the information provided in the S-TF , and the SIFs interval has expired (i.e. fixed time), the station transmits uplink data to the AP)

a receiver configured to receive at least one second frame transmitted in response to the first frame. (Figure 4 and [0064], illustrates an access point comprising a receiver. [0049], further discloses the station transmits uplink data based on the resources assigned by the trigger frame)

Ghosh1 does not explicitly teach the second group identifier indicating second wireless communication terminals which have not been associated with the wireless communication device, 
However, in a similar field of endeavor, Ghosh2 discloses in [0061], a random access scenario that includes multiple HEW stations.  A beacon phase for the beacon interval is set to the value of uplink random access phase (U-RAP).  For the U-RAP operation, uplink frames may be transmitted by unassociated HEW stations, where the transmission of uplink frames may be restricted to unassociated HEW stations, and related TFs may exclude allocations for associated HEW stations. In some embodiments, a range of resource units (RUs) or sub-channels may be restricted by the HEW AP 102 for the U-RAP operation. [0066], further discloses the beacon frame 610 may provide HEW stations 104 with information about trigger frames (TFs) scheduled for transmission by the HEW AP 102 during a beacon interval. The CTS-to-self frame 630 may be transmitted for reception at the HEW stations 104, and a TF may be transmitted instead of the CTS-to-self frame 630 in some cases. A duration of time between the transmissions of the beacon 610 and the CTS-to-self frame 630 may be the PS-RAP start time 625, which may be indicated in the beacon 610 in some cases. The CTS-to-self frame 630 may indicate a group of available random access sub-channels allocated for random access by unassociated low power stations, resource allocations for one or more associated low power HEW stations 104, or a combination thereof.
Ghosh1 further teaches in Figure 2, illustrates different S-TF 222 and 224, each S-TF associated with a different set of terminals for uplink transmission.  Examiner notes that the group identifier included as described in [0050] for S-TF 222 and associated group of uplink resources for a first set of terminals (i.e. STA 3), would be different from the group identifier included in S-TF 224 and associated with a different group of uplink resources for a different set of terminals (i.e. STA 4))
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ghosh1 to include the above limitations as suggested by Ghosh2, thus allowing for co-existence between different types of stations as indicated in [0004] of the provisional application of Ghosh2.

Ghosh1/Ghosh2 does not explicitly teach each first wireless communication terminal determines whether each first wireless communication terminal has a right to select a resource unit if each first wireless communication terminal has data for uplink transmission, in response to determining that each first wireless communication terminal has the right to select a resource unit, randomly selects a resource unit form the resource unit specified in the second field corresponding to the first field of the at least one pair in which the first group identifier is set, and each second wireless communication terminal determines whether each second wireless communication terminal has a right to select a resource unit if each second wireless communication terminal has data for uplink transmission, in response to determining that each second wireless communication terminal has the right to select a resource unit, randomly selects a resource unit form the resource unit specified in the second field corresponding to the first field of the at least one pair in which the first group identifier is set..
However, in a similar field of endeavor, Stacey discloses in Claims 21, 22 and 24, a wireless apparatus configured for high-efficiency (HE) operation, the apparatus comprising: memory; and processing circuitry configured to: decode a trigger frame, the trigger frame including a parameter to indicate resource units allocated for random access, the resource units allocated for uplink data transmission to one or more HE stations (STAs) including the wireless apparatus; initiate an uplink orthogonal frequency division multiple access (OFDMA)-based random access procedure, in response to receipt of the trigger frame that includes the parameter, to select one of the resource units allocated for random access; and generate an uplink data unit for transmission in the selected resource unit, wherein the uplink OFDMA-based random access procedure configures the processing circuitry to: initialize an OFDMA Back-off (OBO) counter to a random value in the range of zero to an OFDM contention window minimum value (OCWmin); decrement the OBO counter for each of the resource units allocated for random access in the trigger frame; and select one of the resource units allocated for random access when the OBO counter reaches zero (i.e. determining, and in response to determining whether the terminal has a right to select a resource unit when counter reaches zero), and wherein each resource unit allocated for random access is assigned a predetermined associate identifier (AID) value in the trigger frame, wherein the parameter to indicate resource units allocated for random access comprises the predetermined AID value, and wherein the uplink OFDMA-based random access procedure configures the processing circuitry to decrement the OBO counter for each of the resource units assigned to the predetermined AID value in the trigger frame. [0022], further discloses, the user devices 120, including HEW user devices, may select, which selection may be random, the particular resource to utilize for transmitting their data.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ghosh1/Ghosh2 to include the above limitations as suggested by Stacey, to minimize the likelihood of collision with another user device randomly selecting the same resource unit as indicated in [0025] of Stacey.


Regarding Claim 22, Ghosh1/Ghosh2/Stacey teaches The wireless communication device according to claim 21, wherein  Stacey further teaches each first wireless communication terminal determines whether the first wireless communication terminal has the right to select a resource unit based on a value selected randomly from a counter, and each second wireless communication terminal determines whether the second wireless communication terminal has the right to select a resource unit based on a value selected randomly from a counter. (Stacey, Claim 22, discloses initialize an OFDMA Back-off (OBO) counter to a random value in the range of zero to an OFDM contention window minimum value (OCWmin)) Examiner maintains same motivation to combine as indicated in Claim 21 above.

Regarding Claim 23, Ghosh1/Ghosh2/Stacey teaches The wireless communication device according to claim 22, wherein Stacey further teaches each first wireless communication terminal subtracts a number of first fields in which the first group identifier is set from the value selected randomly from the counter, and determines whether each first wireless communication terminal has the right to select a resource unit based on a subtracted value, and each second wireless communication terminal subtracts a number of first fields in which the second group identifier is set from the value selected randomly from the counter, and determines whether each second wireless communication terminal has the right to select a resource unit based on a subtracted value. (Stacey, Claims 22 and 24, disclose decrement (i.e. subtract) the OBO counter for each of the resource units allocated for random access in the trigger frame (i.e. number of first/second fields in which the first/second group identifier is set); and select one of the resource units allocated for random access when the OBO counter reaches zero (i.e. determining, and in response to determining whether the terminal has a right to select a resource unit when counter reaches zero), and wherein each resource unit allocated for random access is assigned a predetermined associate identifier (AID) value in the trigger frame (i.e. first/second group identifier is set), wherein the parameter to indicate resource units allocated for random access comprises the predetermined AID value, and wherein the uplink OFDMA-based random access procedure configures the processing circuitry to decrement the OBO counter for each of the resource units assigned to the predetermined AID value in the trigger frame) Examiner maintains same motivation to combine as indicated in Claim 21 above.
Regarding Claim 24, Ghosh1/Ghosh2/Stacey teaches The wireless communication device according to claim 21, wherein Stacey further teaches each first wireless communication terminal determines whether each first wireless communication terminal has the right to select a resource unit based on comparison between the subtracted value and a predetermined value, and each second wireless communication terminals determines whether each second wireless communication terminal has the right to select a resource unit based on comparison between the subtracted value and a predetermined value. (Stacey, Claims 22 and 24, disclose decrement (i.e. subtract) the OBO counter for each of the resource units allocated for random access in the trigger frame; and select one of the resource units allocated for random access when the OBO counter reaches zero (i.e. determining, and in response to determining whether the terminal has a right to select a resource unit when counter reaches zero) (i.e. comparing the decremented OBO counter (i.e. subtracted value) to zero (predetermined value)), and wherein each resource unit allocated for random access is assigned a predetermined associate identifier (AID) value in the trigger frame, wherein the parameter to indicate resource units allocated for random access comprises the predetermined AID value, and wherein the uplink OFDMA-based random access procedure configures the processing circuitry to decrement the OBO counter for each of the resource units assigned to the predetermined AID value in the trigger frame) Examiner maintains same motivation to combine as indicated in Claim 21 above.



Regarding Claim 25, Ghosh1/Ghosh2/Stacey teaches the wireless communication device according to claim 21, wherein Ghosh1 further teaches a terminal identifier of one of the first wireless communication terminals can be selectively set in the at least one first field of the at least one pair, and second information to designate a resource unit of the first wireless communication terminal having the terminal identifier is set in the second field corresponding to the first field in which the terminal identifier is set,  (Figure 2 and [0039], discloses an unscheduled trigger frame defining a TXOP during which the stations 110A and 110B are able to transmit their respective uplink data, if any.  The TF further includes an AID for station 110A (terminal identifier) and specifies an uplink resource assigned to the AID (resource unit) for station 110A)
the first frame allows the first wireless communication terminal having the terminal identifier specified in the first field to transmit the second frame via the resource unit designated in the second field corresponding to the first field in which the terminal identifier is set. ([0039]. Discloses after an SIFS period, permitting the stations to transition to transmit mode, and transmitting the uplink data using the assigned uplink resource)


Regarding Claim 26, Ghosh1/Ghosh2/Stacey teaches The wireless communication device according to claim 21, wherein Stacey further teaches  each first wireless communication terminal determines whether each first wireless communication terminal has a right to select a resource unit if each first wireless communication terminal have data for uplink transmission and if at least one first field in which the first group identifier is set is included in the first frame, and each second wireless communication terminal determines whether each second wireless communication terminal has a right to select a resource unit if each second wireless communication terminal has data for uplink transmission and if at least one first field in which the second group identifier is set is included in the first frame. (Stacey discloses in Claims 21, 22 and 24, a wireless apparatus configured for high-efficiency (HE) operation, the apparatus comprising: memory; and processing circuitry configured to: decode a trigger frame, the trigger frame including a parameter to indicate resource units allocated for random access, the resource units allocated for uplink data transmission to one or more HE stations (STAs) including the wireless apparatus; initiate an uplink orthogonal frequency division multiple access (OFDMA)-based random access procedure, in response to receipt of the trigger frame that includes the parameter, to select one of the resource units allocated for random access; and generate an uplink data unit for transmission in the selected resource unit, wherein the uplink OFDMA-based random access procedure configures the processing circuitry to: initialize an OFDMA Back-off (OBO) counter to a random value in the range of zero to an OFDM contention window minimum value (OCWmin); decrement the OBO counter for each of the resource units allocated for random access in the trigger frame; and select one of the resource units allocated for random access when the OBO counter reaches zero (i.e. determining, and in response to determining whether the terminal has a right to select a resource unit when counter reaches zero), and wherein each resource unit allocated for random access is assigned a predetermined associate identifier (AID) value in the trigger frame, wherein the parameter to indicate resource units allocated for random access comprises the predetermined AID value, and wherein the uplink OFDMA-based random access procedure configures the processing circuitry to decrement the OBO counter for each of the resource units assigned to the predetermined AID value in the trigger frame) Examiner maintains same motivation to combine as indicated in Claim 21 above.

Regarding Claim 27, Ghosh1/Ghosh2/Stacey teaches The wireless communication device according to claim 21, wherein Ghosh1 further teaches the wireless communication device communicates according to IEEE 802.11 standard, ([0013], discloses an 802.11ax compliant wireless local area network) each first wireless communication terminal is a wireless communication terminal having been assigned an AID (Association ID) by the wireless communication device, ([0016], discloses stations associated with the access point are assigned AIDs) and Ghosh2 further teaches each second wireless communication terminals is a wireless communication terminal having not been assigned an AID by the wireless communication device. ([0045], discloses stations operating under unassociated state of connectivity with access point)
Examiner maintains same motivation to combine as indicated in Claim 21 above.

Regarding Claim 30, Ghosh1/Ghosh2/Stacey teaches The wireless communication device according to claim 21, further comprising Ghosh1 further teaches at least one antenna. (Figure 4, illustrates access point comprising an antenna)

Regarding Claim 31, Ghosh1/Ghosh2/Stacey teaches The wireless communication device according to claim 21, wherein Ghosh1 further teaches the wireless communication device is configured to be a base station. (Figure 4, illustrates access point)

Regarding Claim 32, Ghosh1 teaches A wireless communication method performed by a wireless communication device, (Figure 1, illustrates access point 105) comprising: 
transmitting a first frame including at least one pair of a first field and a second field corresponding to the first field, (Figure 2 and [0012] illustrates access point transmitting trigger frames and short trigger frames (S-TF) (i.e. first frame). [0016] and [0068], further discloses the trigger frame including a first AID (i.e. first field) and specified first uplink resource (i.e. second field) associated with the first AID (i.e. pair of a first field and a second field corresponding to the first field).  
wherein one of a first group identifier and a second group identifier is selectively set in the first field of the at least one pair, the first group identifier indicating first wireless communication terminals which have been associated with the wireless communication device, ([0068] and [0090], discloses if the uplink scheduler of the access point allocated a group of uplink resources to a group of stations assigned to a given scheduled trigger frame, then the trigger frame generator may generate the given scheduled trigger frame to specify the group of uplink resources allocated to the group of stations (i.e. second field). In some examples, the trigger frame generator may also include an identifier for that group of stations (e.g., such as a group ID, a generic ID, a default ID, etc.)  (i.e. first field) in the scheduled trigger frame, and associate the identifier with the group of uplink resources allocated to the group of stations.  [0041]-[0041], further discloses each scheduled short trigger frame is associated with a particular set of stations, where the AP allocates a group of resources to some or all of the stations associated with the given S-TF, from which the stations then randomly select their respective uplink resources from the allocated group. [0044], further discloses the access point assigns a station to a scheduled S-TF in response to a PS poll frame. Examiner notes that stations that have been assigned to a particular scheduled trigger frame would be associated with a corresponding group identifier (i.e. indicative of a first or second group identifier)
wherein first information to designate a resource unit for random access is set in the second field corresponding to the first field in which the first group identifier or the second group identifier is set, ([0068] and [0090], discloses if the uplink scheduler of the access point allocated a group of uplink resources to a group of stations assigned to a given scheduled trigger frame, then the trigger frame generator may generate the given scheduled trigger frame to specify the group of uplink resources allocated to the group of stations (i.e. second field). In some examples, the trigger frame generator may also include an identifier for that group of stations (e.g., such as a group ID, a generic ID, a default ID, etc.)  (i.e. first field) in the scheduled trigger frame, and associate the identifier with the group of uplink resources allocated to the group of stations. [0066], further discloses  the uplink scheduler assigns a group of uplink resources to a group of requesting stations, with each station in the group being expected to select (e.g., randomly) its uplink resource(s) from the group of uplink resources) 
wherein the first frame triggers that each first wireless communication terminal randomly selects a resource unit from the resource unit specified in the second field corresponding to the first field of the at least one pair in which the first group identifier is set, and transmits the second frame via the randomly selected resource unit in a fixed time after the first frame is received, (Figure 2, [0050], discloses station 110D requesting uplink resource allocation receives the S-TF 224, and determines if its AID is in the S-TF.  If the AID is not in the S-TF, the station selects, (e.g., via a random selection procedure) an uplink resource (or set of resources) from a group of available uplink resources assigned to a group ID, in the S-TF. After selecting the uplink resource based on the information provided in the S-TF , and the SIFs interval has expired (i.e. fixed time), the station transmits uplink data to the AP)
and each second wireless communication terminal randomly selects a resource unit from the resource unit specified in the second field corresponding to the first field of the at least one pair in which the second group identifier is set, and transmits the second frame via the randomly selected resource unit in a fixed time after the first frame is received; (Figure 2, [0050], discloses station 110D requesting uplink resource allocation receives the S-TF 224, and determines if its AID is in the S-TF.  If the AID is not in the S-TF, the station selects, (e.g., via a random selection procedure) an uplink resource (or set of resources) from a group of available uplink resources assigned to a group ID, in the S-TF. After selecting the uplink resource based on the information provided in the S-TF , and the SIFs interval has expired (i.e. fixed time), the station transmits uplink data to the AP)and 
receiving at least one second frame transmitted in response to the first frame. (Figure 4 and [0064], illustrates an access point comprising a receiver. [0049], further discloses the station transmits uplink data based on the resources assigned by the trigger frame)
Ghosh1 does not explicitly teach the second group identifier indicating second wireless communication terminals which have not been associated with the wireless communication device, 
However, in a similar field of endeavor, Ghosh2 discloses in [0061], a random access scenario that includes multiple HEW stations.  A beacon phase for the beacon interval is set to the value of uplink random access phase (U-RAP).  For the U-RAP operation, uplink frames may be transmitted by unassociated HEW stations, where the transmission of uplink frames may be restricted to unassociated HEW stations, and related TFs may exclude allocations for associated HEW stations. In some embodiments, a range of resource units (RUs) or sub-channels may be restricted by the HEW AP 102 for the U-RAP operation. [0066], further discloses the beacon frame 610 may provide HEW stations 104 with information about trigger frames (TFs) scheduled for transmission by the HEW AP 102 during a beacon interval. The CTS-to-self frame 630 may be transmitted for reception at the HEW stations 104, and a TF may be transmitted instead of the CTS-to-self frame 630 in some cases. A duration of time between the transmissions of the beacon 610 and the CTS-to-self frame 630 may be the PS-RAP start time 625, which may be indicated in the beacon 610 in some cases. The CTS-to-self frame 630 may indicate a group of available random access sub-channels allocated for random access by unassociated low power stations, resource allocations for one or more associated low power HEW stations 104, or a combination thereof.
Ghosh1 further teaches in Figure 2, illustrates different S-TF 222 and 224, each S-TF associated with a different set of terminals for uplink transmission.  Examiner notes that the group identifier included as described in [0050] for S-TF 222 and associated group of uplink resources for a first set of terminals (i.e. STA 3), would be different from the group identifier included in S-TF 224 and associated with a different group of uplink resources for a different set of terminals (i.e. STA 4))
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ghosh1 to include the above limitations as suggested by Ghosh2, thus allowing for co-existence between different types of stations as indicated in [0004] of the provisional application of Ghosh2.

Ghosh1/Ghosh2 does not explicitly teach each first wireless communication terminal determines whether each first wireless communication terminal has a right to select a resource unit if each first wireless communication terminal has data for uplink transmission, in response to determining that each first wireless communication terminal has the right to select a resource unit, randomly selects a resource unit form the resource unit specified in the second field corresponding to the first field of the at least one pair in which the first group identifier is set, and each second wireless communication terminal determines whether each second wireless communication terminal has a right to select a resource unit if each second wireless communication terminal has data for uplink transmission, in response to determining that each second wireless communication terminal has the right to select a resource unit, randomly selects a resource unit form the resource unit specified in the second field corresponding to the first field of the at least one pair in which the first group identifier is set..
However, in a similar field of endeavor, Stacey discloses in Claims 21, 22 and 24, a wireless apparatus configured for high-efficiency (HE) operation, the apparatus comprising: memory; and processing circuitry configured to: decode a trigger frame, the trigger frame including a parameter to indicate resource units allocated for random access, the resource units allocated for uplink data transmission to one or more HE stations (STAs) including the wireless apparatus; initiate an uplink orthogonal frequency division multiple access (OFDMA)-based random access procedure, in response to receipt of the trigger frame that includes the parameter, to select one of the resource units allocated for random access; and generate an uplink data unit for transmission in the selected resource unit, wherein the uplink OFDMA-based random access procedure configures the processing circuitry to: initialize an OFDMA Back-off (OBO) counter to a random value in the range of zero to an OFDM contention window minimum value (OCWmin); decrement the OBO counter for each of the resource units allocated for random access in the trigger frame; and select one of the resource units allocated for random access when the OBO counter reaches zero (i.e. determining, and in response to determining whether the terminal has a right to select a resource unit when counter reaches zero), and wherein each resource unit allocated for random access is assigned a predetermined associate identifier (AID) value in the trigger frame, wherein the parameter to indicate resource units allocated for random access comprises the predetermined AID value, and wherein the uplink OFDMA-based random access procedure configures the processing circuitry to decrement the OBO counter for each of the resource units assigned to the predetermined AID value in the trigger frame. [0022], further discloses, the user devices 120, including HEW user devices, may select, which selection may be random, the particular resource to utilize for transmitting their data.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ghosh1/Ghosh2 to include the above limitations as suggested by Stacey, to minimize the likelihood of collision with another user device randomly selecting the same resource unit as indicated in [0025] of Stacey.

Regarding Claim 33, Ghosh1 teaches A wireless communication device comprising: (Figure 1, illustrates wireless station 110)
a receiver (Figure 5 and [0070], illustrates an access point comprising a transmitter configured to receive a first frame including at least one pair of a first field and a second field corresponding to the first field, (Figure 2 and [0012] illustrates access point transmitting trigger frames and short trigger frames (S-TF) (i.e. first frame to the wireless station). [0016] and [0068], further discloses the trigger frame including a first AID (i.e. first field) and specified first uplink resource (i.e. second field) associated with the first AID (i.e. pair of a first field and a second field corresponding to the first field).  
wherein one of a first group identifier and a second group identifier is selectively set in the first field of the at least one pair, the first group identifier indicating first wireless communication terminals which have been associated with a base station, ([0068] and [0090], discloses if the uplink scheduler of the access point allocated a group of uplink resources to a group of stations assigned to a given scheduled trigger frame, then the trigger frame generator may generate the given scheduled trigger frame to specify the group of uplink resources allocated to the group of stations (i.e. second field). In some examples, the trigger frame generator may also include an identifier for that group of stations (e.g., such as a group ID, a generic ID, a default ID, etc.)  (i.e. first field) in the scheduled trigger frame, and associate the identifier with the group of uplink resources allocated to the group of stations.  [0041]-[0041], further discloses each scheduled short trigger frame is associated with a particular set of stations, where the AP allocates a group of resources to some or all of the stations associated with the given S-TF, from which the stations then randomly select their respective uplink resources from the allocated group. [0044], further discloses the access point assigns a station to a scheduled S-TF in response to a PS poll frame. Examiner notes that stations that have been assigned to a particular scheduled trigger frame would be associated with a corresponding group identifier (i.e. indicative of a first or second group identifier)
wherein first information to designate a resource unit for random access is set in the second field corresponding to the first field in which the first group identifier or the second group identifier is set; ([0068] and [0090], discloses if the uplink scheduler of the access point allocated a group of uplink resources to a group of stations assigned to a given scheduled trigger frame, then the trigger frame generator may generate the given scheduled trigger frame to specify the group of uplink resources allocated to the group of stations (i.e. second field). In some examples, the trigger frame generator may also include an identifier for that group of stations (e.g., such as a group ID, a generic ID, a default ID, etc.)  (i.e. first field) in the scheduled trigger frame, and associate the identifier with the group of uplink resources allocated to the group of stations. [0066], further discloses  the uplink scheduler assigns a group of uplink resources to a group of requesting stations, with each station in the group being expected to select (e.g., randomly) its uplink resource(s) from the group of uplink resources) 
controlling circuitry (Figure 5, illustrates processor) configured to 
specify at least one first field in which the second group identifier is set from the at least one pair if the wireless communication device has not been associated with the base station and if the wireless communication device has data for uplink transmission (Figure 2, [0050], discloses station 110D requesting uplink resource allocation receives the S-TF 224, and determines if its AID is in the S-TF.  If the AID is not in the S-TF, the station selects, (e.g., via a random selection procedure) an uplink resource (or set of resources) from a group of available uplink resources assigned to a group ID, in the S-TF. After selecting the uplink resource based on the information provided in the S-TF, and the SIFs interval has expired (i.e. fixed time), the station transmits uplink data to the AP. [0066], further discloses  the uplink scheduler of the access point assigns a group of uplink resources to a group of requesting stations, with each station in the group being expected to select (e.g., randomly) its uplink resource(s) from the group of uplink resources as identified by the group identifier.  Examiner notes that if the station is not associated with the group identifier, than it does not perform random access))
randomly select a resource unit from at least one resource unit specified in at least one second field corresponding to the at least one first field specified; [0066], further discloses the uplink scheduler assigns a group of uplink resources to a group of requesting stations, with each station in the group being expected to select (e.g., randomly) its uplink resource(s) from the group of uplink resources) and 
a transmitter configured to transmit the second frame via the randomly selected resource unit in a fixed time after the first frame is received. (Figure 4 and [0064], illustrates an access point comprising a receiver. [0049], further discloses the station transmits uplink data based on the resources assigned by the trigger frame. [0050], further discloses after selecting the uplink resource based on the information provided in the S-TF, and the SIFs interval has expired (i.e. fixed time), the station transmits uplink data to the AP.)

Ghosh1 does not explicitly teach the second group identifier indicating second wireless communication terminals which have not been associated with the wireless communication device, specify at least one first field in which the first group identifier is set from the at least one pair if the wireless communication device has been associated with the base station and if the wireless communication device has data for uplink transmission
However, in a similar field of endeavor, Ghosh2 discloses in [0061], a random access scenario that includes multiple HEW stations.  A beacon phase for the beacon interval is set to the value of uplink random access phase (U-RAP).  For the U-RAP operation, uplink frames may be transmitted by unassociated HEW stations, where the transmission of uplink frames may be restricted to unassociated HEW stations, and related TFs may exclude allocations for associated HEW stations. In some embodiments, a range of resource units (RUs) or sub-channels may be restricted by the HEW AP 102 for the U-RAP operation. [0066], further discloses the beacon frame 610 may provide HEW stations 104 with information about trigger frames (TFs) scheduled for transmission by the HEW AP 102 during a beacon interval. The CTS-to-self frame 630 may be transmitted for reception at the HEW stations 104, and a TF may be transmitted instead of the CTS-to-self frame 630 in some cases. A duration of time between the transmissions of the beacon 610 and the CTS-to-self frame 630 may be the PS-RAP start time 625, which may be indicated in the beacon 610 in some cases. The CTS-to-self frame 630 may indicate a group of available random access sub-channels allocated for random access by unassociated low power stations, resource allocations for one or more associated low power HEW stations 104, or a combination thereof.
Ghosh1 further teaches in Figure 2, illustrates different S-TF 222 and 224, each S-TF associated with a different set of terminals for uplink transmission.  Examiner notes that the group identifier included as described in [0050] for S-TF 222 and associated group of uplink resources for a first set of terminals (i.e. STA 3), would be different from the group identifier included in S-TF 224 and associated with a different group of uplink resources for a different set of terminals (i.e. STA 4))
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ghosh1 to include the above limitations as suggested by Ghosh2, thus allowing for co-existence between different types of stations as indicated in [0004] of the provisional application of Ghosh2.

Ghosh1/Ghosh2 does not explicitly teach each first wireless communication terminal determine whether the wireless communication terminal has a right to select a resource unit based on a value selected randomly from a counter, and determine whether the wireless communication terminal has a right to select a resource unit if the wireless communication terminal has data for uplink transmission based on a value selected randomly from a counter, and in response to determining that the wireless communication terminal has the right to select a resource unit, randomly select a resource unit from at least one resource unit specified in at least one second field corresponding to the at least one first field specified;
However, in a similar field of endeavor, Stacey discloses in Claims 21, 22 and 24, a wireless apparatus configured for high-efficiency (HE) operation, the apparatus comprising: memory; and processing circuitry configured to: decode a trigger frame, the trigger frame including a parameter to indicate resource units allocated for random access, the resource units allocated for uplink data transmission to one or more HE stations (STAs) including the wireless apparatus; initiate an uplink orthogonal frequency division multiple access (OFDMA)-based random access procedure, in response to receipt of the trigger frame that includes the parameter, to select one of the resource units allocated for random access; and generate an uplink data unit for transmission in the selected resource unit, wherein the uplink OFDMA-based random access procedure configures the processing circuitry to: initialize an OFDMA Back-off (OBO) counter to a random value in the range of zero to an OFDM contention window minimum value (OCWmin); decrement the OBO counter for each of the resource units allocated for random access in the trigger frame; and select one of the resource units allocated for random access when the OBO counter reaches zero (i.e. determining, and in response to determining whether the terminal has a right to select a resource unit when counter reaches zero), and wherein each resource unit allocated for random access is assigned a predetermined associate identifier (AID) value in the trigger frame, wherein the parameter to indicate resource units allocated for random access comprises the predetermined AID value, and wherein the uplink OFDMA-based random access procedure configures the processing circuitry to decrement the OBO counter for each of the resource units assigned to the predetermined AID value in the trigger frame. [0022], further discloses, the user devices 120, including HEW user devices, may select, which selection may be random, the particular resource to utilize for transmitting their data.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ghosh1/Ghosh2 to include the above limitations as suggested by Stacey, to minimize the likelihood of collision with another user device randomly selecting the same resource unit as indicated in [0025] of Stacey.

Regarding Claim 34, Ghosh1/Ghosh2/Stacey teaches The wireless communication device according to claim 33, wherein Stacey further teaches the controlling circuitry is configured to subtract a number of first fields in which the first group identifier is set from the selected value, and determine whether the wireless communication terminal has the right to select a resource unit based on the subtracted value. Stacey, Claims 22 and 24, disclose decrement (i.e. subtract) the OBO counter for each of the resource units allocated for random access in the trigger frame (i.e. number of first/second fields in which the first group identifier is set); and select one of the resource units allocated for random access when the OBO counter reaches zero (i.e. determining, and in response to determining whether the terminal has a right to select a resource unit when counter reaches zero), and wherein each resource unit allocated for random access is assigned a predetermined associate identifier (AID) value in the trigger frame (i.e. first group identifier is set), wherein the parameter to indicate resource units allocated for random access comprises the predetermined AID value, and wherein the uplink OFDMA-based random access procedure configures the processing circuitry to decrement the OBO counter for each of the resource units assigned to the predetermined AID value in the trigger frame) Examiner maintains same motivation to combine as indicated in Claim 33 above.

Regarding Claim 35, Ghosh1/Ghosh2/Stacey teaches The wireless communication device according to claim 34, wherein Stacey further teaches the controlling circuitry is configured to determine whether the wireless communication terminal has the right to select a resource unit based on comparison between the subtracted value and a predetermined value. (Stacey, Claims 22 and 24, disclose decrement (i.e. subtract) the OBO counter for each of the resource units allocated for random access in the trigger frame; and select one of the resource units allocated for random access when the OBO counter reaches zero (i.e. determining, and in response to determining whether the terminal has a right to select a resource unit when counter reaches zero) (i.e. comparing the decremented OBO counter (i.e. subtracted value) to zero (predetermined value)), and wherein each resource unit allocated for random access is assigned a predetermined associate identifier (AID) value in the trigger frame, wherein the parameter to indicate resource units allocated for random access comprises the predetermined AID value, and wherein the uplink OFDMA-based random access procedure configures the processing circuitry to decrement the OBO counter for each of the resource units assigned to the predetermined AID value in the trigger frame) Examiner maintains same motivation to combine as indicated in Claim 33 above.

Regarding Claim 36, Ghosh1/Ghosh2/Stacey teaches the wireless communication device according to claim 33, wherein Ghosh1 further teaches a terminal identifier of one of the first wireless communication terminals can be selectively set in the at least one first field of the at least one pair, and second information to designate a resource unit of the first wireless communication terminal having the terminal identifier is set in the second field corresponding to the first field in which the terminal identifier is set,  (Figure 2 and [0039], discloses an unscheduled trigger frame defining a TXOP during which the stations 110A and 110B are able to transmit their respective uplink data, if any.  The TF further includes an AID for station 110A (terminal identifier) and specifies an uplink resource assigned to the AID (resource unit) for station 110A)
The controlling circuitry is configured to check whether a first field in which a terminal identifier of the wireless communication device is set is included in the first frame if the wireless communication has data for uplink transmission.  (Figure 2 and [0050], discloses determining if the AID of a station 110 D requesting uplink resource allocation is in the S-TF)
the transmitter is configured to transmit the second frame via the resource unit designated in the second field corresponding to the first field in which the terminal identifier of the wireless communication device is set. ((Figure 2, [0050], discloses station 110D requesting uplink resource allocation receives the S-TF 224, and determines if its AID is in the S-TF.  For example, if the station 110D detects its AID (e.g., which was previously assigned by the AP 105 to the station 110D when the station 110D was associated with the AP 105 via an IEEE 802.11-compliant association procedure) in the S-TF 224, the station 110D selects the uplink resource(s) assigned to its AID in the S-TF 224. After selecting the uplink resource(s) based on the information provided in the S-TF 224, and the SIFS interval 256 has expired, the station 110D transmits example uplink (UL) data 260 to the AP 105)

Regarding Claim 37, Ghosh1/Ghosh2/Stacey teaches The wireless communication device according to claim 33, wherein Ghosh1 further teaches the wireless communication device communicates according to IEEE 802.11 standard, ([0013], discloses an 802.11ax compliant wireless local area network) each first wireless communication terminal is a wireless communication terminal having been assigned an AID (Association ID) by the base station, ([0016], discloses stations associated with the access point are assigned AIDs) and Ghosh2 further teaches each second wireless communication terminals is a wireless communication terminal having not been assigned an AID by the base station. ([0045], discloses stations operating under unassociated state of connectivity with access point)
Examiner maintains same motivation to combine as indicated in Claim 33 above.

Regarding Claim 40, Ghosh1/Ghosh2/Stacey teaches The wireless communication device according to claim 33, further comprising Ghosh1 further teaches at least one antenna. (Figure 5, illustrates terminal comprising an antenna)

Claims 28, 29, 38 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh1/Ghosh2/Stacey and in view of US Patent Application NO. 2016/0330722 A1 to Pantelidou et al. (hereinafter “Pantelidou”).

Regarding Claim 28, Ghosh1/Ghosh2/Stacey teaches The wireless communication device according to claim 25, wherein Ghosh1/Ghosh2/Stacey does not explicitly teach the first group identifier and the second group identifier are selected from AIDs other than AIDs allowed to assign to wireless communication terminals among AIDs defined in IEEE 802.11 standard, and the AIDs of the first group identifier and the second group identifier are different from each other, and the terminal identifier is selected the AIDs allowed to assign to wireless communication terminals among AIDs defined in IEEE 802. 11 standard.
However, in a similar field of endeavor, Pantelidou discloses in [0014], in WLAN, during an association process, the WLAN AP assigns to an STA an AID that takes values in 1-2007 as defined in IEEE 802.11-2012.  [0056], further discloses because AIDs in WLAN networks generally identify individual users or user devices, a specific range of AIDs may be used to identify a category or a set of users (i.e. group of users). This range may be outside the 2007 AID values that are currently used using the additional reserved bits (i.e. other than the AIDs allowed to be assigned to wireless communication devices.  Examiner notes that there can be multiple categories or sets of users, and as such, multiple group AIDs, where each set of users are assigned to a specific group AID (i.e. different). Examiner further notes that it would be obvious to assign to wireless communication terminals among AIDs defined in IEEE 802. 11 standard, since such a range is already assigned for wireless communication terminals as defined in IEEE 802.11 standard, and selecting from a pre-assigned range of AIDs as defined in the widely universally adopted standard such as IEEE 802.11 allows for more universal compatibility with other devices that supports 802.11 standard without the requirement of additional hardware/firmware/or programming.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Ghosh1/Ghosh2/Stacey to include the above limitations as suggested by Pantelidou, thus allowing for identifiers to identify groups of users sharing a same characteristic without interfering with identifiers already assigned to individual stations.

Regarding Claim 29, Ghosh1/Ghosh2/Stacey teaches The wireless communication device according to claim 21, wherein Ghosh1/Ghosh2/Stacey does not explicitly teach the AIDs of the first group identifier and the second group identifier are selected from among 0 and values larger than 2007.
However, in a similar field of endeavor, Pantelidou discloses in [0014], in WLAN, during an association process, the WLAN AP assigns to an STA an AID that takes values in 1-2007 as defined in IEEE 802.11-2012.  [0056], further discloses because AIDs in WLAN networks generally identify individual users or user devices, a specific range of AIDs may be used to identify a category or a set of users (i.e. group of users). This range may be outside the 2007 AID values that are currently used using the additional reserved bits (i.e. other than the AIDs allowed to be assigned to wireless communication devices.  Examiner notes that there can be multiple categories or sets of users, and as such, multiple group AIDs, where each set of users are assigned to a specific group AID (i.e. different))
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Ghosh1/Ghosh2/Stacey to include the above limitations as suggested by Pantelidou, thus allowing for identifiers to identify groups of users sharing a same characteristic without interfering with identifiers already assigned to individual stations.

Regarding Claim 38, Ghosh1/Ghosh2/Stacey teaches The wireless communication device according to claim 33, wherein Ghosh1/Ghosh2/Stacey does not explicitly teach the first group identifier and the second group identifier are selected from AIDs other than AIDs allowed to assign to wireless communication terminals among AIDs defined in IEEE 802.11 standard, and the AIDs of the first group identifier and the second group identifier are different from each other.
However, in a similar field of endeavor, Pantelidou discloses in [0014], in WLAN, during an association process, the WLAN AP assigns to an STA an AID that takes values in 1-2007 as defined in IEEE 802.11-2012.  [0056], further discloses because AIDs in WLAN networks generally identify individual users or user devices, a specific range of AIDs may be used to identify a category or a set of users (i.e. group of users). This range may be outside the 2007 AID values that are currently used using the additional reserved bits (i.e. other than the AIDs allowed to be assigned to wireless communication devices.  Examiner notes that there can be multiple categories or sets of users, and as such, multiple group AIDs, where each set of users are assigned to a specific group AID (i.e. different))
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Ghosh1/Ghosh2/Stacey to include the above limitations as suggested by Pantelidou, thus allowing for identifiers to identify groups of users sharing a same characteristic without interfering with identifiers already assigned to individual stations.

Regarding Claim 39, Ghosh1/Ghosh2/Stacey/Pantelidou teaches The wireless communication device according to claim 38, wherein Pantelidou further teaches  teach the AIDs of the first group identifier and the second group identifier are selected from among 0 and values larger than 2007. (Pantelidou discloses in [0014], in WLAN, during an association process, the WLAN AP assigns to an STA an AID that takes values in 1-2007 as defined in IEEE 802.11-2012.  [0056], further discloses because AIDs in WLAN networks generally identify individual users or user devices, a specific range of AIDs may be used to identify a category or a set of users (i.e. group of users). This range may be outside the 2007 AID values that are currently used using the additional reserved bits (i.e. other than the AIDs allowed to be assigned to wireless communication devices.  Examiner notes that there can be multiple categories or sets of users, and as such, multiple group AIDs, where each set of users are assigned to a specific group AID (i.e. different))
Examiner maintains same motivation to combine as indicated in Claim 38 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2018/0077735 to Ahn et al., directed to multi-user uplink transmission performed on a resource unit assigned to a temporary association identifier in a  received trigger frame.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENKEY VAN whose telephone number is (571)270-7160. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENKEY VAN/           Primary Examiner, Art Unit 2477